UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Global Dynamic Bond Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes90.5% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary4.3% Daimler Finance, Gtd. Notes 1.88 1/11/18 150,000 151,702 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 74,000 116,754 Motability Operations Group, Gtd. Notes GBP 5.25 9/28/16 55,000 88,726 Motability Operations Group, Gtd. Notes GBP 5.38 6/28/22 50,000 92,770 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 128,678 Consumer Staples1.5% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 88,080 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. A CNY 7.00 4/12/16 80,000 6,086 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. B CNY 10.00 4/12/16 61,314 6,155 HJ Heinz, Scd. Notes 4.88 2/15/25 30,000 30,150 Walgreens Boots Alliance, Sr. Unscd. Notes 4.80 11/18/44 64,000 73,018 Energy2.2% Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 58,000 45,965 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 90,000 89,804 Shell International Finance, Gtd. Notes 1.13 8/21/17 125,000 125,486 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,625 Financial24.3% Aflac, Sr. Unscd. Notes 3.63 11/15/24 100,000 106,443 Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 120,215 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 37,262 64,631 ASB Finance, Gtd. Notes GBP 1.40 10/23/15 100,000 b 151,467 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 81,851 Citigroup, Sub. Notes 5.50 9/13/25 70,000 79,361 Commonwealth Bank of Australia, Sr. Unscd. Notes GBP 3.88 12/14/15 50,000 77,326 Danske Bank, Sub. Notes GBP 5.38 9/29/21 60,000 b 95,861 Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 250,000 256,793 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 57,062 General Electric Capital, Sr. Unscd. Notes GBP 6.44 11/15/22 24,573 42,542 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 65,000 b 116,469 Hutchison Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 50,000 78,901 ING Bank, Sub. Notes EUR 3.63 2/25/26 100,000 b 123,312 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes AUD 3.19 1/27/16 80,000 b 62,522 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 170,000 124,629 Lloyds Bank, Govt. Gtd. Notes GBP 1.50 5/2/17 100,000 153,262 Metropolitan Life Global Funding I, Scd. Bonds 0.45 7/14/16 150,000 b 150,031 Nederlandse Financierings Maatschappij voor Ontwikkelingslanden, Sr. Unscd. Notes 0.40 10/21/19 125,000 b 125,009 New Red Finance, Scd. Notes 6.00 4/1/22 68,000 c 70,040 Permanent TSB, Govt. Gtd. Notes EUR 4.00 3/10/15 100,000 113,699 Royal Bank of Canada, Covered Bonds, 1.13 7/22/16 125,000 125,802 Royal Bank of Canada, Covered Bonds, 1.88 2/5/20 135,000 135,049 RSA Insurance Group, Gtd. Notes GBP 9.38 5/20/39 50,000 b 93,141 Silverstone Master Issuer, Mortgage Backed Notes, Ser. A3 GBP 5.06 1/21/55 50,000 80,386 SLM Student Loan Trust, Ser. 2003-10, Asset-Backed Notes GBP 5.15 12/15/39 100,000 142,148 Societe Generale, Jr. Sub. Notes 8.75 10/29/49 90,000 91,292 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,355 75,131 UBS, Sr. Unscd. Notes GBP 6.63 4/11/18 50,000 88,143 Yorkshire Building Society, Sub. Bonds GBP 4.13 11/20/24 100,000 b 155,631 Foreign/Governmental29.7% Asian Development Bank, Sr. Unscd. Notes 0.17 5/29/15 240,000 b 239,988 Australian Goverment, Sr. Unscd. Bonds AUD 3.75 4/21/37 150,000 133,154 Barbadian Government, Unscd. Bonds GBP 13.50 7/1/15 39,000 61,884 Canadian Government, Bonds CAD 1.00 11/1/15 255,000 201,403 Dutch Government, Bonds 1.00 2/24/17 150,000 151,003 EUROFIMA, Sr. Unscd. Bonds 0.55 3/27/15 200,000 b 200,100 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 230,000 31,927 European Investment Bank, Sr. Unscd. Bonds GBP 0.63 1/5/16 120,000 b 180,937 European Investment Bank, Sr. Unscd. Bonds CAD 2.13 2/4/19 130,000 107,681 Finnish Government, Sr. Unscd. Notes GBP 0.61 2/25/16 100,000 b 150,743 French Development Agency, Unscd. Bonds 1.13 10/3/16 120,000 121,085 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 4.63 2/26/19 170,000 127,956 KFW, Govt. Gtd. Notes NOK 3.38 8/18/17 300,000 41,335 KFW, Govt. Gtd. Notes NZD 3.75 6/14/18 100,000 72,995 Macedonian Government, Sr. Unscd. Notes EUR 3.98 7/24/21 100,000 116,005 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 1,730,000 117,305 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 1,140,000 82,837 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 80,000 101,022 Nordic Investment Bank, Sr. Unscd. Notes NZD 4.13 3/16/17 150,000 110,288 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 500,000 172,559 Singapore Government, Sr. Unscd. Bonds SGD 2.50 6/1/19 210,000 163,387 Slovenian Government, Sr. Unscd. Bonds EUR 2.25 3/25/22 20,000 24,273 Swedish Export Credit, Sub. Notes 2.88 11/14/23 200,000 b,c 209,159 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 350,000 344,987 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 210,000 d 451,802 United Kingdom Gilt, Bonds, Ser. A GBP 3.50 12/29/49 160,000 241,427 Health Care5.0% CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 60,000 62,625 ConvaTec Healthcare, Sr. Scd. Notes EUR 7.38 12/15/17 100,000 117,519 Labco, Sr. Scd. Notes EUR 8.50 1/15/18 100,000 118,084 Roche Holdings, Gtd. Notes 0.34 9/29/17 200,000 b 199,966 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 60,000 65,100 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 90,000 98,888 Industrial1.8% Firstgroup, Gtd. Bonds GBP 9/19/18 Heathrow Funding, Sr. Scd. Bonds GBP 6/8/17 Information Technology.7% First Data, Sr. Scd. Notes 6/15/19 Materials1.3% Ardagh Packaging Finance, Sr. Scd. Notes EUR 1/15/22 First Quantum Minerals, Gtd. Notes 2/15/20 c First Quantum Minerals, Gtd. Notes 2/15/21 c Freeport-McMoRan, Gtd. Notes 11/14/17 Telecommunication Services5.0% Numericable Group, Sr. Scd. Bonds EUR 5/15/24 Sprint Communications, Sr. Unscd. Debs. 4/15/22 Telefonica Europe, Gtd. Bonds EUR 12/29/49 b Telemovil Finance, Gtd. Notes 10/1/17 UPC Holding, Scd. Notes EUR 9/15/22 Ziggo Secured Finance, Gtd. Bonds EUR 1/15/25 U.S. Government Securities11.4% U.S. Treasury Bonds; 2.88%, 5/15/43 U.S. Treasury Inflation Protected Securities, Bonds, 3.38%, 4/15/32 e U.S. Treasury Notes: 0.88%, 2/28/17 1.63%, 8/15/22 Utilities3.3% Anglian Water Services Financing, Sr. Scd. Bonds, Ser. A1 GBP 7/30/22 E.ON International Finance, Gtd. Notes GBP 10/30/19 ENW Capital Finance, Sr. Scd. Notes GBP 6/20/15 RWE, Jr. Sub. Notes EUR 9/29/49 b SSE, Jr. Sub. Notes GBP 9/29/49 b Total Bonds and Notes (cost $12,548,495) Common Stocks.6% Shares Value ($) Exchange-Traded Funds SPDR Barclays Emerging Markets Local Bond ETF (cost $86,237) 2,865 Principal Short-Term Investments3.7% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 3/19/15 (cost $499,981) 500,000 Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $209,584) 209,584 f Total Investments (cost $13,344,297) % Cash and Receivables (Net) % Net Assets % ETF Exchange-Traded Fund a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound MXNMexican New Peso NOKNorwegian Krone NZDNew Zealand Dollar PLNPolish Zloty SGDSingapore Dollar b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $318,242 or 2.4% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $479,439 of which $133,006 related to appreciated investment securities and $612,445 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 49.4 Foreign/Governmental 29.7 U.S. Government & Agencies 11.4 Short-Term/Money Market Investment 5.3 Common Stocks .6 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Norwegian Krone, Expiring 2/12/2015 a 1,139,618 163,815 147,452 (16,363 ) Sales: Proceeds ($) Australian Dollar, Expiring 2/12/2015 b 423,518 357,956 329,444 28,512 2/12/2015 c 428,255 343,983 333,129 10,854 British Pound, Expiring: 2/12/2015 b 170,635 269,006 256,989 12,017 2/12/2015 c 2,314,978 3,674,568 3,486,538 188,030 Canadian Dollar, Expiring 2/12/2015 b 384,752 335,322 302,730 32,592 Euro, Expiring: 2/12/2015 a 132,000 163,815 149,176 14,639 2/12/2015 b 844,784 1,044,791 954,711 90,080 2/12/2015 c 488,327 584,995 551,871 33,124 Japanese Yen, Expiring 2/12/2015 b 34,000 283 290 (7 ) Mexican New Peso, Expiring 2/12/2015 a 991,135 66,306 66,064 242 2/12/2015 b 2,017,000 137,050 134,444 2,606 New Zealand Dollar, Expiring: 2/12/2015 a 248,424 190,286 180,517 9,769 2/12/2015 b 169,360 125,814 123,065 2,749 2/12/2015 c 178,856 132,791 129,966 2,825 Norwegian Krone, Expiring 2/12/2015 c 1,674,473 241,895 216,655 25,240 Polish Zloty, Expiring 2/12/2015 a 108,759 31,890 29,349 2,541 2/12/2015 c 515,000 151,778 138,975 12,803 Singapore Dollar, Expiring 2/12/2015 c 223,000 171,987 164,795 7,192 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b JP Morgan Chase Bank c Royal Bank of Scotland The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 6,591,674 - Exchange-Traded Funds - 80,879 - Foreign Government - 3,957,242 - Mutual Funds - 209,584 - U.S. Treasury - 2,025,479 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 475,815 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (16,370 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds And Notes24.6% Rate (%) Date Amount ($) a Value ($) Australia6.7% Australian Goverment, Sr. Unscd. Bonds, Ser. 144 AUD 3.75 4/21/37 8,461,000 7,510,774 Australian Goverment, Sr. Unscd. Bonds, Ser. 140 AUD 4.50 4/21/33 8,930,000 8,675,090 Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 3,910,000 3,746,209 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 2,445,700 b 2,820,230 Queensland Treasury, Govt. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 1,568,000 1,519,075 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 4,487,000 4,422,737 France.1% Altice, Sr. Scd. Bonds EUR 7.25 5/15/22 340,000 Greece.2% Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 820,000 c New Zealand1.1% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 2,243,000 d 1,729,495 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 3,510,000 2,964,955 United Kingdom1.7% Anglian Water Services Financing, Sr. Scd. Bonds, Ser. A8 GBP 3.67 7/30/24 95,000 e 275,284 British Telecommunications, Sr. Unscd. Notes GBP 3.50 4/25/25 103,000 e 304,135 Dwr Cymru Financing, Asset Backed Bonds GBP 1.86 3/31/48 150,000 e 391,416 National Grid Electricity Transmission, Sr. Unscd. Bonds GBP 2.98 7/8/18 222,000 e 535,772 National Grid Gas, Sr. Unscd. Bonds GBP 4.19 12/14/22 94,000 e 283,535 Network Rail Infrastructure Finance, Govt. Gtd. Notes, Ser. RPI GBP 1.75 11/22/27 230,000 e 583,565 Scotland Gas Network, Ser. A2S Sr. Unscd. Notes GBP 2.13 10/21/22 300,000 e 684,308 Tesco Property Finance 3, Mortgage-Backed Bonds GBP 5.74 4/13/40 1,018,729 1,550,787 TESCO, Sr. Unscd. Notes GBP 3.32 11/5/25 245,000 e 593,628 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 578,000 e 1,373,795 TESCO, Sr. Unscd. Notes GBP 6.13 2/24/22 364,000 619,239 United States14.8% Sprint, Gtd. Notes 7.13 6/15/24 1,584,000 1,548,360 Sprint, Gtd. Notes 7.88 9/15/23 1,637,000 1,667,694 Sprint Capital, Gtd. Notes 8.75 3/15/32 1,781,000 1,829,977 Sprint Communications, Sr. Unscd. Debs., 9.25 4/15/22 404,000 454,500 U.S. Treasury Notes 1.50 8/31/18 26,250,600 26,765,348 U.S. Treasury Notes 2.00 9/30/20 16,621,000 17,224,808 U.S. Treasury Notes 2.38 8/15/24 12,900,000 13,703,231 Total Bonds And Notes (cost $103,643,232) Common Stocks51.6% Shares Value ($) Australia1.6% Dexus Property Group 688,383 4,107,298 Newcrest Mining 243,918 f 2,630,923 Canada2.5% Barrick Gold 211,229 2,699,507 Eldorado Gold 295,657 1,419,302 Silver Wheaton 220,433 5,063,697 Yamana Gold 322,856 1,336,446 Denmark.7% TDC 400,469 Finland.5% Nokia 271,755 France4.6% Sanofi 71,772 6,611,909 Total 86,967 4,493,131 Vivendi 365,104 f 8,669,169 Germany3.4% Bayer 62,624 9,049,052 Brenntag 60,992 3,329,392 Rocket Internet 12,757 c 667,689 SAP 23,632 1,545,227 Ireland2.8% Accenture, Cl. A 90,136 7,574,128 CRH 184,835 4,447,939 Israel.3% Bank Hapoalim 332,687 Japan3.2% Japan Tobacco 272,700 7,409,300 SoftBank 106,500 6,246,567 Netherlands3.3% Reed Elsevier 217,452 5,328,364 Wolters Kluwer 292,928 8,766,768 New Zealand.9% Spark New Zealand 1,566,287 South Africa.4% Naspers, Cl. N 12,757 Sweden1.2% Millicom International Cellular, SDR 11,683 744,248 TeliaSonera 686,185 4,227,489 Switzerland4.8% Novartis 109,069 10,634,489 Roche Holding 36,974 9,988,620 United Kingdom9.5% BAE Systems 509,627 3,886,703 Balfour Beatty 294,707 984,429 British American Tobacco 75,163 4,231,699 Centrica 2,203,239 9,730,022 GlaxoSmithKline 204,927 4,510,569 Royal Dutch Shell, Cl. B 166,527 5,301,720 United Utilities Group 282,549 4,365,351 Vodafone Group 1,136,362 4,002,235 Willis Group Holdings 78,314 3,390,996 United States11.9% Abbott Laboratories 95,546 4,276,639 CA 144,996 4,393,379 Dun & Bradstreet 21,489 2,473,599 Merck & Co. 76,342 4,601,896 Microsoft 165,654 6,692,422 Northeast Utilities 75,206 4,179,949 PDL BioPharma 18,779 136,899 PowerShares DB Gold Fund 228,354 f,g 9,730,164 Reynolds American 66,301 4,505,153 Sprint 631,738 f 2,716,473 Sysco 129,642 5,078,077 Trimble Navigation 76,143 f 1,815,249 Total Common Stocks (cost $215,740,499) Face Amount Covered by Options Purchased.1% Contracts ($) Value ($) Call Options.0% FTSE 100 Index Futures, February 2015 @ 6,550 43 150,500 Japanese Yen, February 2015 @ JPY 88 225,000 13,500 Number of Contracts Value ($) Put Options.1% CBOE S&P 500 Open/Euro Index, February 2015 @ 1,900 107 124,120 FTSE 100 Index Futures, February 2015 @ 6,350 616 175,560 Total Options Purchased (cost $1,505,087) Principal Short-Term Investments9.5% Amount ($) Value ($) U.S. Treasury Bills; 0.01%, 3/19/15 (cost $40,615,110) 40,615,900 Other Investment8.3% Shares Value ($) Registered Investment Companies; Dreyfus Institutional Preferred Plus Money Market Fund 29,536,000 h 29,536,000 Franklin Convertible Securities Fund 326,078 5,833,529 Total Other Investment (cost $35,644,125) Total Investments (cost $397,148,053) % Cash and Receivables (Net) % Net Assets % JPY—Japanese Yen SDR—Swedish Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD Australian Dollar EUR Euro GBP British Pound NZD New Zealand Dollar b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $1,317,539 or 0.3% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. f Non-income producing security. g Investment in non-controlled affiliates (cost $10,561,024). h Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $3,218,602 of which $20,031,970 related to appreciated investment securities and $16,813,368 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 16.4 U.S. Government & Agencies 13.5 Health Care 11.7 Foreign/Governmental 7.8 Consumer Services 6.9 Telecommunications 6.3 Basic Materials 4.9 Software & Services 4.7 Utilities 4.3 Consumer Goods 3.8 Corporate Bonds 3.3 Financial 2.8 Exchange-Traded Funds 2.3 Oil & Gas 2.3 Industrial 1.6 Mutual Funds: Domestic 1.4 Options Purchased .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by Depreciation Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Short Euro STOXX 50 304 (11,504,430 ) March 2015 ) STATEMENT OF OPTIONS WRITTEN January 31, 2015 (Unaudited) Number of Contracts Value ($) Call Options: FTSE 100 Index Futures, February 2015 @ 6,550 529 (1,851,500 ) Put Options: CBOE S&P 500 Open/Euro Index, February 2015 @ 1,800 107 (42,800 ) (premiums received $856,151) ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 2/13/2015 a 985,754 793,817 766,748 (27,069 ) 2/13/2015 b 561,690 445,383 436,899 (8,484 ) 2/13/2015 c 1,127,061 938,244 876,661 (61,583 ) British Pound, Expiring: 4/17/2015 a 5,861,634 8,849,142 8,824,049 (25,093 ) 4/17/2015 b 500,540 756,514 753,508 (3,006 ) 4/17/2015 c 2,416,208 3,669,895 3,637,338 (32,557 ) Canadian Dollar, Expiring: 2/13/2015 a 3,772,701 3,280,501 2,968,390 (312,111 ) 2/13/2015 b 60,624 53,452 47,699 (5,753 ) Danish Krone, Expiring: 4/17/2015 a 3,005,920 461,657 457,593 (4,064 ) 4/17/2015 c 1,952,999 296,965 297,306 341 Euro, Expiring: 4/17/2015 a 233,696 273,867 264,266 (9,601 ) 4/17/2015 b 8,880,804 10,147,074 10,042,493 (104,581 ) 4/17/2015 c 1,215,218 1,388,311 1,374,180 (14,131 ) Japanese Yen, Expiring 3/12/2015 a 1,567,595,764 13,508,331 13,355,195 (153,136 ) New Zealand Dollar, Expiring 2/13/2015 b 453,753 338,414 329,690 (8,724 ) Swedish Krona, Expiring: 2/13/2015 a 2,668,332 327,704 322,524 (5,180 ) 2/13/2015 b 3,699,148 449,793 447,121 (2,672 ) 2/13/2015 c 36,553,444 4,470,096 4,418,260 (51,836 ) Swiss Franc, Expiring: 3/12/2015 a 11,024,227 12,707,310 12,031,767 (675,543 ) 3/12/2015 d 11,021,816 12,725,230 12,029,135 (696,095 ) Sales: Proceeds ($) Australian Dollar, Expiring: 2/2/2015 a 238,239 189,550 185,470 4,080 2/3/2015 b 238,073 185,575 185,340 235 2/4/2015 a 237,243 183,901 184,693 (792 ) 2/13/2015 a 5,963,518 5,003,240 4,638,599 364,641 2/13/2015 b 38,537,863 32,938,460 29,975,880 2,962,580 British Pound, Expiring: 2/2/2015 a 1,325,996 1,999,401 1,997,222 2,179 2/2/2015 b 2,567 3,854 3,866 (12 ) 4/17/2015 a 234,660 355,335 353,255 2,080 4/17/2015 b 39,156,907 59,384,153 58,946,448 437,705 4/17/2015 c 785,305 1,191,734 1,182,191 9,543 Canadian Dollar, Expiring: 2/2/2015 c 122,293 97,433 96,241 1,192 2/13/2015 a 916,199 804,903 720,873 84,030 2/13/2015 b 12,990,884 11,370,370 10,221,326 1,149,044 Danish Krone, Expiring: 2/2/2015 a 1,130,253 172,169 171,644 525 4/17/2015 c 24,831,342 3,974,817 3,780,090 194,727 Euro, Expiring: 2/2/2015 b 2,121,876 2,406,145 2,397,708 8,437 2/3/2015 b 19,498 22,002 22,033 (31 ) 4/17/2015 a 10,016,932 11,601,290 11,327,237 274,053 4/17/2015 b 55,292,586 65,871,515 62,525,354 3,346,161 4/17/2015 c 965,872 1,142,196 1,092,217 49,979 Israeli Shekel, Expiring 2/13/2015 b 6,587,866 1,737,251 1,675,647 61,604 Japanese Yen, Expiring 3/12/2015 b 1,567,595,764 12,951,569 13,355,194 (403,625 ) New Zealand Dollar, Expiring: 2/13/2015 a 928,582 712,291 674,693 37,598 2/13/2015 d 10,072,493 7,725,701 7,318,513 407,188 South African Rand, Expiring: 2/3/2015 a 1,514,694 130,249 130,072 177 2/4/2015 b 1,550,117 133,132 133,114 18 3/12/2015 a 17,056,370 1,463,735 1,455,258 8,477 Swedish Krona, Expiring: 2/2/2015 c 6,333,152 766,171 765,410 761 2/13/2015 a 85,403,889 11,629,627 10,322,872 1,306,755 2/13/2015 d 3,663,682 493,237 442,834 50,403 Swiss Franc, Expiring: 3/12/2015 a 1,617,792 1,655,520 1,765,647 (110,127 ) 3/12/2015 b 19,957,874 20,369,584 21,781,890 (1,412,306 ) 3/12/2015 c 470,376 480,005 513,365 (33,360 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Royal Bank of Scotland c UBS d Barclays Bank The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 13,751,654 - Equity Securities - Domestic Common Stocks+ 48,443,863 - - Equity Securities - Foreign Common Stocks+ 6,090,503 155,857,681 ++ - Exchange-Traded Funds 9,730,164 - - Foreign Government - 33,388,565 - Mutual Funds 35,369,529 - - U.S. Treasury - 98,309,165 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 10,764,513 - Options Purchased 450,180 13,500 - Liabilities ($) Other Financial Instruments: Financial Futures+++ (813,971 ) - - ) Forward Foreign Currency Exchange Contracts+++ - (4,161,472 ) - ) Options Written (1,894,300 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Total Emerging Markets Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds And Notes29.7% Rate (%) Date Amount ($) a Value ($) Austria.3% JBS Investments GMBH, Gtd. Notes 7.25 4/3/24 200,000 Brazil3.8% Andrade Gutierrez International, Gtd. Notes 4.00 4/30/18 250,000 b 156,250 Banco Nacional de Desenvolvimento Economico, Sr. Unscd. Notes 5.75 9/26/23 200,000 207,930 Braskem Finance, Gtd. Bonds 6.45 2/3/24 200,000 195,500 Brazilian Government, Treasury Bills BRL 0.00 4/1/15 150,000 c 54,862 Brazilian Government, Sr. Notes,, Ser. F BRL 10.00 1/1/17 1,340,000 485,199 Brazilian Government, Notes,, Ser. F BRL 10.00 1/1/23 2,500,000 855,129 BRF, Sr. Unscd. Notes 4.75 5/22/24 220,000 b 220,264 Minerva Luxembourg, Gtd. Notes 7.75 1/31/23 400,000 386,000 Oi, Sr. Unscd. Notes 5.75 2/10/22 285,000 250,444 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 b 91,940 Chile1.0% Colbun, Sr. Unscd. Notes 4.50 7/10/24 200,000 b 205,380 Empresa Nacional del Petroleo, Sr. Unscd. Notes 4.38 10/30/24 200,000 b 200,074 ENTEL Chile, Sr. Unscd. Notes 4.75 8/1/26 215,000 b 220,100 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 135,000 134,023 China.8% Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 200,000 b 203,741 China Cinda Finance, Gtd. Notes 5.63 5/14/24 235,000 b 251,067 Country Garden Holdings, Gtd. Bonds 7.25 4/4/21 200,000 196,000 Colombia3.1% Banco Davivienda, Sub. Notes 5.88 7/9/22 255,000 258,187 Colombian Government, Sr. Unscd. Notes 5.00 6/15/45 200,000 212,500 Colombian Government, Bonds,, Ser. B COP 7.75 9/18/30 1,015,400,000 432,793 Colombian Government, Bonds,, Ser. B COP 10.00 7/24/24 1,005,000,000 511,360 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 237,000,000 104,960 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,314,000,000 575,413 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 230,000,000 b 94,894 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 450,000,000 b 189,147 Curacao.3% SUAM Finance, Gtd. Notes 4.88 4/17/24 190,000 b Dominican Republic.2% Dominican Republic Government, Sr. Unscd. Notes 6.85 1/27/45 115,000 b Hungary.7% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 280,000 b 316,454 Hungarian Export-Import Bank, Govt. Gtd. Bonds 4.00 1/30/20 200,000 b 202,250 Hungarian Government, Bonds,, Ser. 23/A HUF 6.00 11/24/23 4,200,000 19,226 India.4% Rolta Americas, Gtd. Notes 8.88 7/24/19 305,000 b Indonesia2.6% Indo Energy Finance, Sr. Scd. Notes 7.00 5/7/18 220,000 175,021 Indonesian Government, Sr. Unscd. Notes 5.13 1/15/45 240,000 b 255,600 Indonesian Government, Sr. Unscd. Bonds,, Ser. FR64 IDR 6.13 5/15/28 4,020,000,000 289,607 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 198,000,000 17,012 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 5,090,000,000 441,364 Indonesian Government, Sr. Unscd. Bonds, Ser. FR27 IDR 9.50 6/15/15 2,455,000,000 196,632 Indonesian Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 1,189,000,000 112,242 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 320,000 319,200 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 200,000 b 199,500 Ivory Coast.2% Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 200,000 Jamaica.2% Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 200,000 Kazakhstan.4% KazAgro National Management Holding, Sr. Unscd. Notes 4.63 5/24/23 200,000 163,040 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 b 183,570 Kenya.3% Kenyan Government, Notes 6.88 6/24/24 200,000 Macau.2% MCE Finance, Gtd. Notes 5.00 2/15/21 200,000 Mauritius.3% MTN Mauritius Investments, Gtd. Notes 4.76 11/11/24 255,000 b Mexico4.9% ALFA, Sr. Unscd. Notes 6.88 3/25/44 200,000 213,500 American Movil, Gtd. Notes MXN 8.46 12/18/36 1,900,000 134,896 CEMEX Espana, Sr. Scd. Notes 9.88 4/30/19 300,000 328,500 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 200,000 212,100 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 400,000 438,000 Metalsa, Gtd. Notes 4.90 4/24/23 150,000 b 135,321 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 6,600,000 600,809 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 2,364,000 238,505 Mexican Government, Bonds, Ser. S MXN 4.00 11/15/40 305,000 126,956 Mexichem, Gtd. Notes 5.88 9/17/44 200,000 b 195,700 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 2,075,000 142,929 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 6,410,000 b 441,531 Red Carreteras de Occidente, Sr. Scd. Notes MXN 9.00 6/10/28 3,140,000 b 205,385 Southern Copper, Sr. Unscd. Notes 7.50 7/27/35 165,000 187,486 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 203,500 Morocco.6% OCP, Sr. Unscd. Notes 5.63 4/25/24 200,000 218,774 OCP, Sr. Unscd. Notes 6.88 4/25/44 200,000 227,500 Panama.3% Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 200,000 Peru1.1% BBVA Banco Continental, Sub. Notes 5.25 9/22/29 160,000 b,d 164,176 Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 200,000 189,000 Corporacion Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 200,000 212,000 Fondo MIVIVIENDA, Sr. Unscd. Notes 3.50 1/31/23 150,000 147,102 Minsur, Sr. Unscd. Notes 6.25 2/7/24 150,000 b 162,000 Poland.8% Polish Government, Bonds, Ser. 0417 PLN 4.75 4/25/17 665,000 192,123 Polish Government, Bonds, Ser. 1019 PLN 5.50 10/25/19 500,000 158,252 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 665,000 229,504 Russia1.7% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 53,662 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,400,000 196,274 Russian Agricultural Bank, Sr. Unscd. Notes 5.30 12/27/17 400,000 336,460 Russian Agricultural Bank, Sr. Unscd. Notes 5.10 7/25/18 290,000 b 234,930 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 335,000 294,867 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 6,900,000 74,594 Vnesheconombank Via VEB Finance, Sr. Unscd. Notes 6.03 7/5/22 200,000 136,716 South Africa2.2% South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 4,788,000 391,132 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 695,000 62,981 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 7,230,000 792,525 Transnet, Sr. Unscd. Notes 4.00 7/26/22 225,000 223,560 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 2,200,000 b 198,234 Thailand.6% Thai Government, Unscd. Bonds, Ser. ILB THB 1.29 3/12/28 2,400,000 e 64,344 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.29 7/14/21 13,500,000 e 417,378 Turkey2.7% Akbank TAS, Sr. Unscd. Notes 4.00 1/24/20 200,000 b 198,550 Turk Telekomunikasyon, Sr. Unscd. Notes 4.88 6/19/24 220,000 b 223,982 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 200,000 210,230 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 920,000 370,719 Turkish Government, Bonds TRY 8.80 9/27/23 585,000 265,442 Turkish Government, Bonds TRY 10.50 1/15/20 1,131,846 533,119 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.00 10/31/18 270,000 b 277,773 Total Bonds And Notes (cost $25005651) Common Stocks66.6% Shares Value ($) Brazil3.5% Arteris 80,600 369,470 Cia Brasileira de Distribuicao, ADR 26,410 866,512 Gol Linhas Aereas Inteligentes, ADR 103,870 467,415 Grupo BTG Pactual 42,500 418,150 Multiplus 42,800 554,290 Chile.9% Banco Santander Chile, ADR 35,710 China16.5% Alibaba Group Holding, ADR 12,792 1,139,511 ANTA Sports Products 325,000 570,066 China Construction Bank, Cl. H 1,735,000 f 1,389,629 CNOOC 827,000 1,097,783 CSR, Cl. H 587,000 714,035 Lenovo Group 406,000 522,531 New China Life Insurance, Cl. H 105,900 609,940 Shanghai Pharmaceuticals Holding, Cl. H 350,100 755,808 Shenzen Expressway, Cl. H 1,108,000 856,998 Sihuan Pharmaceutical Holdings Group 1,124,000 723,812 Sinotrans, Cl. H 1,477,000 1,038,766 Tencent Holdings 131,300 2,216,521 WuXi PharmaTech, ADR 26,169 f 1,049,377 Colombia1.7% Bancolombia, ADR 19,670 910,131 Grupo Aval Acciones y Valores 40,740 420,844 Greece.4% OPAP 36,448 Hong Kong2.9% China Singyes Solar Technologies Holdings 244,000 340,251 Haier Electronics Group 419,000 1,124,308 Sino Biopharmaceutical 776,000 768,463 India9.1% Dr. Reddy's Laboratories, ADR 11,476 579,194 ICICI Bank, ADR 114,550 1,375,745 Reliance Industries, GDR 52,600 b 1,562,994 Sesa Sterlite, ADR 51,194 665,010 State Bank of India, GDR 24,020 1,191,260 Tata Motors, ADR 33,780 1,666,030 Indonesia2.3% ACE Hardware Indonesia 8,642,000 503,949 Bank Negara Indonesia 2,627,100 1,288,526 Mexico3.0% Arca Continental 160,800 f 953,676 Controladora Vuela Compania de Aviacion, ADR 76,190 f 697,139 Grupo Financiero Banorte,, Ser. O 132,900 676,758 Peru1.3% Credicorp 7,210 Philippines4.0% Metropolitan Bank & Trust 1,055,937 2,273,428 Universal Robina 177,090 827,780 Russia.4% Sberbank of Russia, ADR 79,922 South Africa.9% MTN Group 40,390 South Korea8.3% DGB Financial Group 42,470 f 411,004 Hana Financial Group 30,660 899,192 Korea Electric Power 16,688 f 651,284 S-1 11,820 863,449 Samsung Fire & Marine Insurance 4,803 1,293,047 Shinhan Financial Group 14,300 f 584,832 SK Telecom 6,433 1,684,386 Taiwan5.0% Advanced Semiconductor Engineering 600,158 755,683 Eclat Textile 108,000 1,116,359 Fubon Financial Holding 760,200 1,204,503 Taiwan Semiconductor Manufacturing, ADR 35,470 805,524 Thailand3.9% Advanced Info Service 116,200 867,442 Jasmine International 5,668,700 1,433,098 Thai Beverage 1,330,000 706,391 Turkey1.6% Turkiye Halk Bankasi 193,680 United Arab Emirates.4% Emaar Properties 168,149 United Kingdom.5% Atlas Mara 46,170 f Total Common Stocks (cost $50157393) Preferred Stocks2.2% Brazil Banco do Estado do Rio Grande do Sul, Cl. B 79,500 361,465 Itau Unibanco Holding 106,900 1,310,728 Total Preferred Stocks (cost $1916958) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Put Options Mexican New Peso, January 2015 @ MXN 14.8 (cost $3864) 500,000 Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.01% 2/19/15 (cost $40000) 40,000 g Other Investment3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2430545) 2,430,545 h Total Investments (cost $79,554,411) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint IDRlndonesian Rupiah MXNMexican New Peso PLN Polish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $7,837,158 or 10.2% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $1,125,580 of which $5,948,919 related to appreciated investment securities and $7,074,499 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 26.6 Foreign/Governmental 19.8 Corporate Bonds 9.9 Consumer Discretionary 9.5 Information Technology 7.1 Industrial 6.7 Telecommunication Services 6.1 Health Care 5.0 Energy 3.9 Short-Term/Money Market Investments 3.2 Consumer Staples 2.2 Materials .9 Utilities .8 Options Purchased .0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Short U.S. Treasury 10 Year Notes 9 (1,177,875 ) March 2015 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 2/3/2015 a 100,000 38,203 37,222 (981 ) 3/3/2015 b 1,385,000 533,904 511,824 (22,080 ) Euro, Expiring 2/27/2015 c 205,000 233,246 231,703 (1,543 ) Hungarian Forint, Expiring 2/27/2015 a 54,690,000 197,935 198,692 757 Indian Rupee, Expiring 3/31/2015 d 45,405,000 732,841 723,759 (9,082 ) Malaysian Ringgit, Expiring 2/27/2015 d 4,135,000 1,146,932 1,137,153 (9,779 ) Philippine Peso, Expiring 2/27/2015 e 2,400,000 54,164 54,369 205 Polish Zloty, Expiring 2/27/2015 b 2,070,000 554,161 558,290 4,129 Russian Ruble, Expiring 3/31/2015 d 10,925,000 164,162 154,017 (10,145 ) South Korean Won, Expiring 2/27/2015 d 137,500,000 124,886 125,597 711 Turkish Lira, Expiring 2/27/2015 b 50,000 21,184 20,320 (864 ) Sales: Proceeds ($) Brazilian Real, Expiring 2/3/2015 b 100,000 38,835 37,222 1,613 Colombian Peso, Expiring: 2/27/2015 b 212,130,000 88,720 86,698 2,022 2/27/2015 d 1,890,280,000 795,500 772,559 22,941 2/27/2015 e 300,000,000 125,156 122,610 2,546 2/27/2015 f 511,220,000 211,384 208,936 2,448 Indonesian Rupiah, Expiring 2/27/2015 d 424,260,000 33,874 33,345 529 Mexican New Peso, Expiring 2/27/2015 c 3,105,000 212,712 206,774 5,938 Peruvian New Sol, Expiring 2/27/2015 d 765,000 253,984 248,769 5,215 Romanian Leu, Expiring 2/27/2015 b 630,000 162,535 160,443 2,092 Singapore Dollar, Expiring: 2/27/2015 c 160,000 119,158 118,196 962 2/27/2015 d 160,000 118,115 118,196 (81 ) South African Rand, Expiring 2/27/2015 b 12,010,000 1,045,675 1,027,066 18,609 South Korean Won, Expiring 2/27/2015 b 778,270,000 721,288 710,900 10,388 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b JP Morgan Chase Bank c Goldman Sachs International d Citigroup e Credit Suisse International f Deutsche Bank Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums (Receivable) Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) 500,000 Russian Federation, 7.5%, 03/31/2030 J.P. Morgan Chase 1.00 597.87 12/20/2015 (21,084 ) (4,269 ) (16,815 ) ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Significant Unobservable Inputs Level 2 - Other Significant Observable Inputs Level 1 - Unadjusted Quoted Prices Assets ($) Total Investments in Securities: Corporate Bonds+ - 7,641,483 - Equity Securities - Foreign Common Stocks+ 12,912,931 38,480,965 ++ - Equity Securities - Foreign Preferred Stocks+ - 1,672,193 ++ - Foreign Government - 15,244,330 - Mutual Funds 2,430,545 - - U.S. Treasury - 40,000 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 81,105 - Options Purchased - 6,384 - Liabilities ($) Other Financial Instruments: Financial Futures+++ (24,835 ) - - ) Forward Foreign Currency Exchange Contracts+++ - (54,555 ) - ) Swaps+++ - (16,815 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dynamic Total Return Fund January 31, 2015 (Unaudited) Common Stocks6.1% Shares Value ($) Belgium.0% Groupe Bruxelles Lambert (STRIP) 31 a,b 0 Ireland.0% Irish Bank Resolution 3,069 a,b 0 United States6.0% PowerShares DB Commodity Index Tracking Fund 571,159 a 9,938,167 SPDR Barclays High Yield Bond ETF 173,810 6,768,162 SPDR S&P rust 127,805 25,490,707 Total Common Stocks (cost $48,732,806) Face Amount Covered by Options Purchased3.0% Contracts ($) Value ($) Call Options2.6% U.S. Treasury 10 Year Note Futures, March 2015 @ $114 108,700,000 Number of Contracts Value ($) Call Options.0% Swiss Market Index Futures, March 2015 @ CHF 8,560 1,470 Put Options.4% S & P 500 Index Futures, January 2015 @ 1,950 130 1,625 S & P 500 Index Futures, February 2015 @ 1,900 218 746,650 S & P 500 Index Futures, March 2015 @ 1,900 186 1,348,500 Swiss Market Index Futures, March 2015 @ CHF 8,553 170 69,773 Swiss Market Index Futures, March 2015 @ CHF 8,360 1,090 316,110 Total Options Purchased (cost $17,105,605) Principal Short-Term Investments70.0% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 4/9/15 243,000,000 243,000,000 0.01%, 2/5/15 50,000,000 50,000,050 0.01%, 3/5/15 30,000,000 29,999,940 0.01%, 4/2/15 124,680,000 124,679,252 0.02%, 3/12/15 31,265,000 c 31,264,906 0.07%, 6/4/15 10,695,000 c 10,694,369 Total Short-Term Investments (cost $489,631,421) Other Investment18.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $129,460,204) 129,460,204 d Total Investments (cost $684,930,036) % Cash and Receivables (Net) % Net Assets % CHFSwiss Franc ETFExchange-Traded Fund STRIPSeparate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2015, the value of this security amounted to $0.04 or less than .01% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $2,796,692 of which $5,289,797 related to appreciated investment securities and $8,086,489 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 88.5 Exchange-Traded Fund 6.1 Options Purchased 3.0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long Amsterdam Exchange Index 245 24,877,621 February 2015 1,280,485 ASX SPI 200 237 25,563,128 March 2015 1,485,995 Australian 10 Year Bond 55 5,642,710 March 2015 212,085 CAC 40 10 EURO 232 12,078,964 February 2015 848,544 Canadian 10 Year Bond 67 7,681,247 March 2015 35,480 DAX (GERMAN STOCK INDEX) FUTUR 132 39,881,463 March 2015 4,177,258 Euro-Bond 52 9,365,711 March 2015 346,900 FTSE 100 284 28,685,745 March 2015 2,050,482 FTSE/MIB Index 29 3,356,779 March 2015 336,304 Hang Seng 106 16,773,796 February 2015 (235,322 ) IBEX 35 Index 61 7,160,207 February 2015 212,084 Japanese 10 Year Bond 11 13,875,756 March 2015 343 Japanese 10 Year Mini Bond 26 3,280,388 March 2015 2,464 Long Gilt 71 13,246,731 March 2015 188,286 Mini MSCI Emerging Markets Index 683 32,493,725 March 2015 872,170 S&P/ Toronto Stock Exchange 60 Index 88 11,849,217 March 2015 806,020 Standard & Poor's 500 56 27,837,600 March 2015 (220,396 ) Standard & Poor's 500 E-mini 1,728 171,797,760 March 2015 (2,922,535 ) Topix 690 83,113,770 March 2015 (1,082,874 ) U.S. Treasury 10 Year Notes 1,319 172,624,125 March 2015 5,990,102 Financial Futures Short Australian 10 Year Bond 286 (29,342,094 ) March 2015 (594,654 ) CAC 40 10 EURO 26 (1,353,677 ) February 2015 6,531 Canadian 10 Year Bond 32 (3,668,655 ) March 2015 (45,342 ) Euro-Bond 643 (115,810,624 ) March 2015 (3,164,788 ) FTSE 100 515 (52,018,165 ) March 2015 (3,015,304 ) FTSE/MIB Index 21 (2,430,771 ) March 2015 11,392 S&P/ Toronto Stock Exchange 60 Index 31 (4,174,156 ) March 2015 (30,048 ) Standard & Poor's 500 E-mini 609 (60,546,780 ) March 2015 1,223,692 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN January 31, 2015 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, March 2015 @ CHF 8,553 170 (21,664 ) Swiss Market Index Futures, March 2015 @ CHF 8,360 1,090 (237,057 ) Put Options: Swiss Market Index Futures, March 2015 @ CHF 8,560 1,470 (604,815 ) (premiums received $682,790) ) CHF-Swiss Franc STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 3/18/2015 a 1,338,900 1,086,685 1,039,144 (47,541 ) 3/18/2015 b 1,785,200 1,452,794 1,385,525 (67,269 ) 3/18/2015 c 1,805,577 1,466,554 1,401,340 (65,214 ) 3/18/2015 d 1,261,845 1,023,615 979,340 (44,275 ) 3/18/2015 e 2,709,020 2,218,498 2,102,518 (115,980 ) British Pound, Expiring: 3/18/2015 c 949,935 1,485,506 1,430,334 (55,172 ) 3/18/2015 d 1,339,065 2,094,860 2,016,254 (78,606 ) 3/18/2015 f 10,276,000 15,506,278 15,472,758 (33,520 ) Canadian Dollar, Expiring: 3/18/2015 a 1,407,541 1,215,990 1,107,006 (108,984 ) 3/18/2015 b 757,200 649,127 595,524 (53,603 ) 3/18/2015 c 632,968 545,044 497,818 (47,226 ) 3/18/2015 e 1,546,980 1,335,970 1,216,672 (119,298 ) 3/18/2015 f 794,558 689,990 624,906 (65,084 ) Euro, Expiring: 3/18/2015 a 2,184,900 2,709,757 2,469,966 (239,791 ) 3/18/2015 c 7,615,700 9,294,740 8,609,329 (685,411 ) 3/18/2015 d 1,955,700 2,425,752 2,210,862 (214,890 ) 3/18/2015 f 26,151,815 31,395,736 29,563,871 (1,831,865 ) 3/18/2015 g 13,028,800 15,258,709 14,728,682 (530,027 ) 3/18/2015 h 3,605,085 4,476,452 4,075,444 (401,008 ) 3/18/2015 i 5,575,000 6,567,880 6,302,376 (265,504 ) Japanese Yen, Expiring: 3/18/2015 a 66,099,300 563,845 563,184 (661 ) 3/18/2015 b 88,132,400 753,013 750,912 (2,101 ) 3/18/2015 c 847,545,490 7,182,196 7,221,314 39,118 3/18/2015 d 185,478,345 1,563,747 1,580,325 16,578 3/18/2015 e 440,592,085 3,761,456 3,753,962 (7,494 ) 3/18/2015 f 703,470,975 5,986,623 5,993,761 7,138 3/18/2015 g 337,042,630 2,861,220 2,871,693 10,473 3/18/2015 i 3,663,682,991 30,989,151 31,215,558 226,407 3/18/2015 j 102,803,800 859,772 875,916 16,144 New Zealand Dollar, Expiring: 3/18/2015 a 14,749,178 11,161,735 10,680,671 (481,064 ) 3/18/2015 c 11,502,257 8,756,070 8,329,401 (426,669 ) 3/18/2015 e 14,443,000 11,088,917 10,458,951 (629,966 ) 3/18/2015 f 15,572,252 11,625,031 11,276,703 (348,328 ) 3/18/2015 g 5,507,500 4,238,638 3,988,276 (250,362 ) 3/18/2015 h 13,274,260 10,036,004 9,612,604 (423,400 ) 3/18/2015 i 16,619,482 12,620,958 12,035,058 (585,900 ) 3/18/2015 j 1,179,000 915,057 853,777 (61,280 ) Norwegian Krone, Expiring: 3/18/2015 a 43,630,839 6,122,595 5,639,971 (482,624 ) 3/18/2015 c 46,334,723 6,434,485 5,989,490 (444,995 ) 3/18/2015 e 32,938,210 4,625,325 4,257,781 (367,544 ) Swedish Krona, Expiring: 3/18/2015 a 6,794,100 887,111 821,477 (65,634 ) 3/18/2015 b 9,058,800 1,187,644 1,095,303 (92,341 ) 3/18/2015 c 64,258,505 8,134,820 7,769,522 (365,298 ) 3/18/2015 d 8,433,945 1,096,785 1,019,752 (77,033 ) 3/18/2015 f 21,175,950 2,662,525 2,560,393 (102,132 ) 3/18/2015 g 8,671,000 1,078,611 1,048,414 (30,197 ) 3/18/2015 j 8,671,000 1,080,410 1,048,414 (31,996 ) Swiss Franc, Expiring: 3/18/2015 c 173,570 179,114 189,495 10,381 3/18/2015 f 1,723,000 1,909,670 1,881,087 (28,583 ) 3/18/2015 h 386,820 421,134 422,311 1,177 Sales: Proceeds ($) Australian Dollar, Expiring: 3/18/2015 a 1,140,100 936,438 884,851 51,587 3/18/2015 c 2,280,200 1,872,320 1,769,703 102,617 3/18/2015 e 9,918,000 8,026,796 7,697,533 329,263 3/18/2015 f 16,496,535 13,271,133 12,803,249 467,884 3/18/2015 g 3,089,000 2,521,195 2,397,427 123,768 3/18/2015 h 1,881,165 1,544,248 1,460,005 84,243 3/18/2015 i 3,089,000 2,527,049 2,397,427 129,622 3/18/2015 k 9,948,411 8,183,562 7,721,136 462,426 British Pound, Expiring: 3/18/2015 a 267,600 419,281 402,930 16,351 3/18/2015 c 535,200 838,671 805,860 32,811 3/18/2015 d 1,983,300 3,109,656 2,986,290 123,366 3/18/2015 f 11,122,518 17,435,515 16,747,375 688,140 3/18/2015 g 2,666,700 4,119,678 4,015,298 104,380 3/18/2015 h 441,540 691,973 664,835 27,138 3/18/2015 i 1,344,500 2,044,917 2,024,438 20,479 3/18/2015 j 25,541,428 40,023,035 38,458,188 1,564,847 Canadian Dollar, Expiring: 3/18/2015 c 4,661,100 3,930,731 3,665,871 264,860 3/18/2015 f 29,854,700 23,995,266 23,480,183 515,083 3/18/2015 g 2,071,600 1,750,632 1,629,276 121,356 3/18/2015 i 17,728,000 14,788,825 13,942,752 846,073 3/18/2015 j 2,071,600 1,750,165 1,629,276 120,889 Euro, Expiring: 3/18/2015 c 5,368,060 6,618,541 6,068,437 550,104 3/18/2015 d 9,802,365 11,770,925 11,081,290 689,635 3/18/2015 e 1,220,550 1,526,542 1,379,796 146,746 3/18/2015 f 5,429,071 6,408,948 6,137,408 271,540 3/18/2015 g 13,489,558 16,749,945 15,249,555 1,500,390 3/18/2015 h 43,478,016 53,828,555 49,150,640 4,677,915 3/18/2015 j 18,772,891 23,150,823 21,222,210 1,928,613 Japanese Yen, Expiring: 3/18/2015 a 74,578,100 626,559 635,425 (8,866 ) 3/18/2015 c 670,693,300 5,647,953 5,714,486 (66,533 ) 3/18/2015 f 1,125,176,735 9,516,725 9,586,806 (70,081 ) 3/18/2015 g 1,006,965,000 8,669,448 8,579,611 89,837 3/18/2015 h 123,053,865 1,036,758 1,048,452 (11,694 ) New Zealand Dollar, Expiring: 3/18/2015 c 15,472 11,927 11,204 723 3/18/2015 e 2,351,820 1,809,674 1,703,079 106,595 3/18/2015 f 2,436,375 1,869,699 1,764,310 105,389 Norwegian Krone, Expiring: 3/18/2015 a 27,063,400 3,648,246 3,498,369 149,877 3/18/2015 b 30,547,600 4,099,689 3,948,757 150,932 3/18/2015 c 78,209,497 10,277,324 10,109,805 167,519 3/18/2015 d 6,757,800 940,006 873,552 66,454 3/18/2015 e 12,691,620 1,721,592 1,640,591 81,001 3/18/2015 f 122,064,674 16,200,110 15,778,775 421,335 3/18/2015 g 8,363,600 1,129,770 1,081,127 48,643 3/18/2015 h 6,851,955 940,131 885,723 54,408 3/18/2015 i 15,297,000 1,998,015 1,977,377 20,638 3/18/2015 j 3,858,400 505,059 498,759 6,300 Swedish Krona, Expiring: 3/18/2015 c 56,540,739 7,517,516 6,836,364 681,152 3/18/2015 f 66,096,000 8,001,840 7,991,695 10,145 Swiss Franc, Expiring: 3/18/2015 c 84,724 87,430 92,497 (5,067 ) 3/18/2015 h 208,232 212,594 227,337 (14,743 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of Montreal b BNP Paribas c Citigroup d Credit Suisse e UBS f HSBC g Deutsche Bank h Goldman Sachs International i Royal Bank of Canada j Bank of America k Westpac Bank The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Significant Unobservable Inputs Level 2 - Other Significant Observable Inputs Level 1 - Unadjusted Assets ($) Quoted Prices Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - - 0 0 Exchange-Traded Funds 42,197,036 - - Mutual Funds 129,460,204 - - U.S. Treasury - 489,638,517 - Other Financial Instruments: Financial Futures++ 20,086,617 - - Forward Foreign Currency Exchange Contracts++ - 18,450,490 - Options Purchased 20,456,884 561,449 - Swaps++ - Liabilities ($) Other Financial Instruments: Financial Futures++ (11,311,263 ) - - ) Forward Foreign Currency Exchange Contracts++ - (10,552,854 ) - ) Options Written - (863,536 ) - ) Swaps++ - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
